ORDER
PER CURIAM.
Hunter Woodard (Movant) appeals from the denial, without an evidentiary hearing, of his motion to vacate sentence under Rule 24.035. The sentences sought to be vacated are for first-degree assault, Section 569.080, RSMo 2000; armed criminal action, Section 571.015, RSMo 2000; first-degree burglary, Section 569.160, RSMo 2000; two counts of first-degree robbery, Section 569.020, RSMo 2000; resisting arrest, Section 575.150, RSMo 2000; second-degree trafficking, Section 195.223, RSMo 2000; and possession of a controlled substance heroin, Section 195.202, RSMo 2000, for which Movant was sentenced to twenty-five years, twenty-five years, fifteen years, twenty-five years, twenty-five years, five years, fifteen years, and seven years imprisonment, respectively. All sentences were to run concurrently for a total of twenty-five years imprisonment. On appeal, movant argues the motion court clearly erred in denying, without an evi-dentiary hearing, his Rule 24.035 claim that Counsel provided ineffective assistance for failing to prepare to litigate a motion to suppress based on an allegedly illegal search that was conducted at Mov-ant’s brother’s apartment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for then’ information only, setting forth the reasons for this order pursuant to Rule 84.16(b).